Citation Nr: 1701216	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  07-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating prior to August 30, 1996, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a zero percent rating effective January 8, 1991, and a 50 percent rating effective August 30, 1996.  The Veteran disagreed with this decision in January 2006, contending that he was entitled to an initial compensable rating prior to August 30, 1996, for PTSD.  He perfected a timely appeal in January 2007.  

A Central Office Board hearing was held in June 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In September 2010 and in February 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records in the September 2010 remand.  These records subsequently were associated with the Veteran's claims file.  The Board then directed that the AOJ obtain the Veteran's correct mailing address and re-send him a supplemental statement of the case.  The AOJ documented its efforts to comply with the Board's February 2015 remand in the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

While the September 2010 and February 2015 remands characterized the issue on appeal as entitlement to an effective date earlier than August 30, 1996 for the assignment of a disability rating greater than 50 percent for PTSD, the Board finds that the Veteran is seeking an increased initial rating for PTSD rather than an earlier effective date.  As such, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

Notably, in a March 2013 rating decision, the RO assigned a higher 70 percent rating effective January 26, 2011, for the Veteran's service-connected PTSD.

In January 2016, the Veteran appointed his current service representative by filing a completed VA Form 21-22.  In October 2016, the Veteran's service representative submitted an Informal Hearing Presentation in support of the Veteran's appeal which included argument as to why the Veteran was entitled to an initial compensable rating prior to August 30, 1996, for PTSD.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran initially sought treatment for drug and alcohol abuse beginning in January 1991.

2.  The record evidence persuasively suggests that the Veteran's service-connected PTSD aggravated his drug and alcohol abuse beginning in January 1991 and the impairment attributable to PTSD cannot be distinguished from the impairment attributable to his drug and alcohol abuse.

3.  The record evidence shows that, effective January 8, 1991, the Veteran's service-connected PTSD is manifested by, at worst, a considerably impaired ability to establish or maintain effective or favorable relationships with people and the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment by reason of psychoneurotic symptoms or occupational and social impairment with reduced reliability and productivity; there is no evidence of a severely impaired ability to establish and maintain effective or favorable relationships with people or to obtain employment or that he is virtually isolated in his community or occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating effective January 8, 1991, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code (DC) 9411 (effective before November 7, 1996); 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to notify was satisfied by a letter dated in July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board acknowledges here that, according to information that the Veteran provided from the Social Security Administration (SSA) in January 2012, he was found to be disabled by SSA and awarded SSA disability benefits beginning in January 2009.  Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because this appeal concerns the Veteran's entitlement to an initial compensable rating prior to August 30, 1996 for PTSD and because he was not awarded SSA disability benefits until almost 13 years later, the Board finds there is no reasonable possibility that obtaining his SSA records would be relevant to the currently appealed claim.  Further, neither the Veteran nor his representative has identified SSA records as evidence relevant to the higher initial rating claim on appeal.  The claims file also contains significant medical evidence, including VA and private examination reports and outpatient treatment records, concerning the nature and severity of the Veteran's service-connected PTSD.  Because there is no indication in the claims file that the Veteran's SSA records potentially are relevant to the higher initial rating claim on appeal, and because the Veteran has not identified his SSA records as relevant evidence which VA should attempt to obtain under the VCAA's duty to assist, the Board finds that a remand to obtain the Veteran's SSA records is not required.  See Golz, 590 F.3d at 1317 (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim(s) on appeal).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for PTSD prior to August 30, 1996

The Veteran contends that his service-connected PTSD is more disabling than initially evaluated prior to August 30, 1996.  He specifically contends that, because he sought treatment beginning in January 1991 for drug and alcohol abuse which was aggravated by his service-connected PTSD, he is entitled to a compensable disability rating effective at the time when he initially sought treatment for drug and alcohol abuse.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable. 

The Veteran's service-connected PTSD was evaluated as zero percent disabling (non-compensable) effective January 8, 1991, and as 50 percent disabling effective August 30, 1996, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The Board notes that VA revised the rating criteria for PTSD effective November 7, 1996.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The former rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The revised rating criteria may be applied only prospectively, however, from the effective date of the change forward unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110 (g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former rating criteria for evaluating PTSD, effective before November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  A 10 percent rating was assigned under the former rating criteria for PTSD where there the symptoms are less than what is required for a 30 percent rating with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent rating was assigned under the former rating criteria for PTSD where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  

A higher 50 percent rating was assigned under the former rating criteria for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent rating was assigned under the former rating criteria for evaluating PTSD where the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment.  

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment.  Id.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  Under the revised rating criteria, a 10 percent rating is assigned for PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  Id.

A 30 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under the revised DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under the revised DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board also notes that, where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Factual Background and Analysis

The Board finds that the evidence supports assigning an initial 50 percent rating effective January 8, 1991, for the Veteran's service-connected PTSD.  The Veteran contends that he initially sought treatment for drug and alcohol abuse beginning in January 1991 because his service-connected PTSD aggravated his drug and alcohol abuse symptomatology, entitling him to an initial compensable rating for PTSD as of that date.  He also contends that, because the impairment he experienced from his drug and alcohol abuse cannot be distinguished from the impairment he experienced as a result of his service-connected PTSD beginning in January 1991, he is entitled to a higher initial rating for PTSD as of that date.  The record evidence supports his assertions regarding the degree of disability which he experienced as a result of his service-connected PTSD and non-service-connected drug and alcohol abuse aggravated by service-connected PTSD as of January 8, 1991.  It shows that, effective January 8, 1991, the Veteran experienced a considerably impaired ability to establish or maintain effective or favorable relationships with people and his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment due to psychoneurotic symptoms attributable to his service-connected PTSD (i.e., a 50 percent rating under the former rating criteria for evaluating PTSD).  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  It also persuasively suggests that the Veteran's service-connected PTSD aggravated his alcohol and drug abuse as of January 8, 1991, and the impairment attributable to PTSD could not be distinguished by his treating clinicians from the impairment attributable to his alcohol and drug abuse.  See Mittleider, 11 Vet. App. at 181, and Allen, 7 Vet. App. at 448.  

It appears that, in the currently appealed rating decision, the RO assigned a 50 percent rating effective August 30, 1996, for the Veteran's service-connected PTSD under the revised rating criteria for evaluating PTSD.  The Board observes in this regard that the Veteran seeks an initial compensable rating prior to August 30, 1996, for his service-connected PTSD and the revised rating criteria for evaluating PTSD are not applicable prior to their effective date of November 7, 1996.  The Board also observes that the former rating criteria for evaluating PTSD are more favorable to the Veteran because they include both social and occupational impairment and the persistence of psychoneurotic symptoms in evaluating PTSD.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996); compare 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  Nevertheless, because the RO considered the revised rating criteria in the currently appealed rating decision, the Board also will analyze the Veteran's higher initial rating claim for PTSD under the former and revised rating criteria for evaluating PTSD.

The record evidence shows that the Veteran was admitted to a VA substance abuse treatment program for alcohol and cocaine dependency in July 1987.  He reported experiencing flashbacks and nightmares relating to his in-service experiences a few times a year.  He also reported that his job was threatened because of excessive absences and his marriage recently had ended.  He reported further that his alcohol intake recently increased along with cocaine and marijuana use.  He was living with his mother.  The VA clinician stated that the Veteran should be watched for signs of PTSD but this clinician doubted that the Veteran had it.  The Veteran was admitted to an intake unit.

The Veteran was discharged from a VA substance abuse recovery program in August 1987 following successful participation in a 27-day program for alcohol and cocaine dependence.  He was cleared medically to return to work.  At discharge from this program, he was not suicidal or homicidal.

The Veteran filed his original service connection claim for PTSD (which he characterized as "post-traumatic stress") in statements on a VA Form 21-4138 which was date-stamped as received by VA on January 8, 1991.  He reported serving in Vietnam during 1968 as a "tunnel rat."

That same month, in January 1991, the Veteran was admitted to a VA alcohol and drug detoxification program.  On admission, he reported being told that he would be admitted to a VA PTSD program "faster" if he came through the alcohol and drug detoxification program.  He complained of Vietnam-related nightmares.  The Veteran had no stable living situation and had been charged as being absent without leave from his postal service job due to excessive absences.  While in the program, the Veteran's complaints included restless sleep with dreams about his Vietnam service.  The discharge diagnoses were cocaine dependence, alcohol dependence, amphetamine dependence, marijuana dependence, and tranquilizer abuse.

The Veteran requested that his previously denied service connection claim for PTSD be reopened in statements on a VA Form 21-4138 date-stamped as received by VA on August 30, 1996.

A review of VA treatment records dated in September 1996 shows that the Veteran sought counseling for insomnia and nightmares because of his experiences in Vietnam.  A history of alcohol and drug abuse and service in Vietnam was noted.  The Veteran reported working at the U.S. Postal Service for four years.  He also reported losing several jobs and his first wife and family due to drug abuse and spending time in jail.  The VA counselor stated that, without self-medicating with alcohol and drugs, the Veteran's "Vietnam issues [were] surfacing in dreams...flashbacks," an inability to sleep, and feeling anxious and guilty.

In January 1997, the Veteran reported that he was "still troubled by insomnia [and] nightmares."  He was given a pamphlet on PTSD.

In a case closing note dated in March 1997, the VA counselor stated that the Veteran sought counseling for PTSD in order to remain sober and improve his marriage.  The Veteran did not resume counseling after being referred to a Mental Health Clinic for medication management.

Following VA outpatient treatment in June 1997, the Veteran was diagnosed as having PTSD.

The Veteran testified before the Board in June 2010 that his drug dependency was his way of self-medicating to treat his service-connected PTSD symptoms.  See Board hearing transcript dated June 24, 2010, at pp. 6.  He also testified that he believed that the appropriate effective date for his 50 percent rating for PTSD should be in 1991 when he sought treatment at a VA clinic in Palo Alto, California, for multiple drug dependency.  Id., at pp. 8.

In an October 2016 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's 1991 records of VA inpatient substance abuse treatment combined with his complaints of depression were a result of his service-connected PTSD.  The representative also argued that the Veteran was entitled to an initial compensable rating for his service-connected PTSD prior to August 30, 1996, based on the existence of these records and under Allen.

The Veteran has contended in lay statements and Board hearing testimony that he initially sought treatment for alcohol and drug abuse beginning in January 1991 because his service-connected PTSD aggravated his problems with alcohol and drugs.  The record evidence supports the Veteran's assertions that his service-connected PTSD aggravated his alcohol and drug abuse as early as January 1991.  It appears that the Veteran sought treatment for his alcohol and drug abuse in January 1991 in order to be admitted more quickly to a different VA program for treating PTSD (as the VA clinician noted on the Veteran's admission to an alcohol and drug detoxification program that same month).  This finding persuasively suggests that the Veteran's service-connected PTSD aggravated his non-service-connected alcohol and drug abuse as early as January 1991.  The VA clinicians who treated the Veteran's alcohol and drug abuse beginning in January 1991 also did not separate the impairment attributable to his service-connected PTSD from the impairment attributable to his non-service-connected alcohol and drug abuse.  Thus, the Board must attribute all of the Veteran's non-service-connected alcohol and drug abuse symptomatology present in January 1991 to his service-connected PTSD.  See Mittleider, 11 Vet. App. at 181, and Allen, 7 Vet. App. at 448.  

In January 1991, the Veteran specifically complained of Vietnam-related nightmares and reported that he had no stable living situation and had been charged as being absent without leave from his postal service job due to excessive absences.  This persuasively suggests that, as early as January 1991, the Veteran experienced a considerably impaired ability to establish or maintain effective or favorable relationships with people and his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment due to psychoneurotic symptoms attributable to his service-connected PTSD (i.e., a 50 percent rating under the former rating criteria for evaluating PTSD).  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  Similarly, the record evidence persuasively suggests that the Veteran experienced occupational and social impairment with reduced reliability and productivity as a result of his service-connected PTSD (i.e., a 50 percent rating under the revised rating criteria for evaluating PTSD) as early as January 1991 when he sought inpatient treatment for drug and alcohol abuse as a means of obtaining treatment more quickly in a PTSD treatment program.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).

A VA clinician noted in September 1996 that, without self-medicating by using alcohol and drugs, the Veteran's "Vietnam issues [were] surfacing in dreams...flashbacks," an inability to sleep, and feeling anxious and guilty.  This persuasively suggests that the Veteran continued to experience a considerably impaired ability to establish or maintain effective or favorable relationships with people and his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment due to psychoneurotic symptoms attributable to his service-connected PTSD between January 8, 1991, when he filed his original service connection claim for PTSD, and August 30, 1996, when the RO originally assigned an initial 50 percent rating for this service-connected disability.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  Similarly, this evidence indicates that the Veteran continued to experience occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under the revised rating criteria for PTSD) between January 1991 and August 30, 1996, since he reported in September 1996 that he had lost several jobs and his first wife and family due to drug abuse and spent time in jail.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).

The Board finds it highly significant that the Veteran sought treatment for drug and alcohol abuse aggravated by service-connected PTSD at the same time that he filed for service connection for PTSD in January 1991; in fact, it appears that the Veteran filed his service connection claim for PTSD in January 1991 while participating in a VA inpatient alcohol and drug detoxification program.  It is undisputed that the Veteran's original service connection claim for PTSD was received by VA on January 8, 1991; he is not entitled to an initial compensable rating for this service-connected disability prior to that date.  In other words, the disability picture presented by the Veteran's service-connected PTSD is more consistent with the assignment of an initial 50 percent rating effective January 8, 1991, under the former rating criteria for evaluating PTSD.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  The evidence does not indicate, however, that the Veteran's ability to establish and maintain effective or favorable relationships with people or to obtain employment was severely impaired or that he was virtually isolated in his community (i.e., a 70 or 100 percent rating under the former rating criteria for evaluating PTSD) such that an initial rating greater than 50 percent is warranted prior to August 30, 1996.  Id.  Nor does the evidence indicate that the Veteran experienced occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under the revised rating criteria for evaluating PTSD) such that an initial rating greater than 50 percent is warranted prior to August 30, 1996.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  As above, a September 1996 VA treatment record shows that the Veteran had been working at the U.S. Postal Service for four years (i.e., 1992 to 1996).  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 50 percent rating effective January 8, 1991, for service-connected PTSD have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD prior to August 30, 1996.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected PTSD prior to August 30, 1996.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected PTSD prior to August 30, 1996 is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran experienced considerably impaired ability to establish or maintain effective or favorable relationships with people and his reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment due to psychoneurotic symptoms attributable to his service-connected PTSD such that an initial rating greater than 50 percent is warranted effective January 8, 1991, under the former rating criteria for evaluating PTSD.  In other words, the initial 50 percent rating assigned for the Veteran's service-connected PTSD in this decision is supported by the medical evidence demonstrating the moderately severe symptomatology attributable to this disability since January 8, 1991.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

An initial 50 percent rating, and no higher, for PTSD effective January 8, 1991 is granted.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


